Affirm and Opinion Filed September 21, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00512-CR

                          NIJEL JOHNSON, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F-1514038-M

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Pedersen, III, and Justice Evans
                         Opinion by Justice Pedersen, III
      Appellant Nijel Johnson was indicted and charged with aggravated assault

causing serious bodily injury. On June 14, 2017, he waived his right to a jury trial

and entered a plea of guilty. The trial court deferred adjudication of appellant’s guilt

and placed him on community supervision for five years.

      On July 30, 2018, the State filed its Amended Motion to Revoke Probation or

Proceed to Adjudication of Guilt. The trial court conducted a hearing on the State’s

motion on March 21, 2019. After being properly admonished in writing and orally,

appellant entered an open plea of true to the allegation that he had violated terms of

his community supervision, including the commission of six new offenses, two of
which involved the use or exhibition of a firearm. His signed judicial confession was

entered into evidence. The trial court proceeded to adjudication, found appellant

guilty, and assessed his punishment at twenty years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice. Appellant filed a timely

notice of appeal.

      In this Court, appellant’s attorney filed a brief in which he concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978)

(determining whether brief meets requirements of Anders). Counsel delivered a copy

of the brief to appellant. We advised appellant of his right to file a pro se response,

but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21

(Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders

brief filed by counsel).

      We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in

Anders cases). We agree that the appeal is frivolous and without merit. We find

nothing in the record that might arguably support the appeal.




                                         –2–
      We affirm the trial court’s judgment.




                                          /Bill Pedersen, III//
                                          BILL PEDERSEN, III
                                          JUSTICE
190512f.u05

Do Not Publish
TEX. R. APP. P. 47




                                       –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NIJEL JOHNSON, Appellant                     On Appeal from the 194th Judicial
                                             District Court, Dallas County, Texas
No. 05-19-00512-CR          V.               Trial Court Cause No. F-1514038-M.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Pedersen, III. Chief Justice Burns and
                                             Justice Evans participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 21st day of September, 2020.




                                       –4–